Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 39 recite that a “top” portion is located in a “middle” of the post. This is unclear. Since the extending portion is defined as a “top” portion, this would seem to conflict with it being in a “middle.” Further, it is unclear what a “middle” is intended to mean, since the drawings appear to only show the top portion at the top. Appropriate correction / clarification is required. 
Claim 35 recites that the posts are “configured to jack the toy body up or down.” However, claim 34 recites that the posts are on the “top” of the body, therefore, it is unclear if this was intended to recite configured to jack another toy body up and down or if this is intended to be a use where the device is inverted. Appropriate correction / clarification in the claims is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 26, and 28-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miller (US Patent No. 6,421,928).
In Reference to Claims 25, 26, and 28-32
 	Milner teaches (Claim 25) A stackable child’s toy comprising: a toy body (items 12, 32, and 34, fig’s 1-3A; also note “toy” is broad and subjective, anything that can be used as a toy can be considered a toy); a first bubble level oriented in a first direction (item 22, fig. 1); a second bubble level oriented in a second direction (item 24, fig. 1); and a plurality of leveling posts located on a top surface of the first toy body (items 42 and 52, fig’s 1-3A);
(Claim 26) wherein each of the plurality of leveling posts comprises a post, a cam, or a screw (items 42 and 52, fig’s 1-3; column 5 lines 33-39 and 56-61);
(Claim 28) wherein each of the plurality of leveling posts are configured to jack the toy body up or down (items 42 and 52; note this is an intended use; since the screw knobs are able to be screwed in and out they could be used for this purpose);
(Claim 29) wherein each of the plurality of leveling posts are configured move, up or down, independently to level a child’s toy that rests on top of plurality of leveling posts (items 42 and 52, again note this is an intended use; a child’s toy could be located on the device and the screw knobs leveled up or down);
(Claim 30) wherein each of the plurality of leveling posts are screwed into the toy body to adjust an individual height of each of the plurality of leveling posts (items 42 and 52, again note this is an intended use; heights of screw knobs are adjustable);
(Claim 31) wherein each of the plurality of leveling posts are threaded (column 5 lines 33-39 and 56-61);
(Claim 32) wherein each of the plurality of leveling posts comprise a top portion that extends beyond a diameter of the leveling post to allow for each of the plurality of leveling posts to be turned (top / knob portion of items 42 and 52, fig’s 1-3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 33, and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
In Reference to Claim 27
 	Miller teaches all of claim 25 as discussed above. 
	Miller further teaches (Claim 27) wherein each of the plurality of leveling posts are located in [ends] of the toy body (fig. 1).
Miller fails to teach the feature of locating the leveling posts at the corners. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the leveling posts at the corners instead of the ends as a matter of engineering design choice since it has been held that rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since there does not appear there would be any operational distinction by locating the leveling posts at the corners instead of the ends of the device, this minor rearrangement of parts is not a patentable distinction. 

In Reference to Claim 33
 	Miller teaches all of claim 25 as discussed above. 
Miller further teaches (Claim 33) wherein each of the plurality of leveling posts comprise a top portion that extends beyond a diameter of the leveling post to allow for each of the plurality of leveling posts to be turned and the top portion is located in a [top] of the leveling post (top / knob portion of items 42 and 52, fig’s 1-3A).
Miller fails to teach the knob located in a middle of the post of claim 33. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the top portion in the middle instead of the top of the post as a matter of engineering design choice since it has been held that rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since there does not appear there would be any operational distinction by locating the top portion in the middle as opposed to the top of the device, this minor rearrangement of parts is not a patentable distinction.

In Reference to Claims 34-38
 	(Claim 34) A stackable child’s toy comprising: a toy body (items 12, 32, and 34, fig’s 1-3A, also note “toy” is broad and subjective, anything that can be used as a toy can be considered a toy); a first bubble level oriented in a first direction (item 22, fig. 1); a second bubble level oriented in a second direction (item 24, fig. 1); and a plurality of leveling posts located on a top surface of the first toy body (items 42 and 52, fig’s 1-3A), wherein each of the plurality of leveling posts comprises a post, a cam, or a screw (items 42 and 52, fig’s 1-3; column 5 lines 33-39 and 56-61), wherein each of the plurality of leveling posts are located in [ends] of the toy body and wherein each of the plurality of leveling posts are configured to move, up or down (items 42 and 52; note this is an intended use; since the screw knobs are able to be screwed in and out they could be used for this purpose).
(Claim 35) wherein each of the plurality of leveling posts are configured to jack the toy body up or down (items 42 and 52; note this is an intended use; since the screw knobs are able to be screwed in and out they could be used for this purpose);
(Claim 36) wherein each of the plurality of leveling posts are screwed into the toy body to adjust an individual height of each of the plurality of leveling posts (items 42 and 52, fig’s 1-3; column 5 lines 33-39 and 56-61; note adjusting heights is an intended use and met by the screw knobs).
(Claim 37) wherein each of the plurality of leveling posts are threaded (items 42 and 52, fig’s 1-3; column 5 lines 33-39 and 56-61);
	(Claim 38) wherein each of the plurality of leveling posts comprise a top portion that extends beyond a diameter of the leveling post to allow for each of the plurality of leveling posts to be turned (top / knob portion of items 42 and 52, fig’s 1-3A).
Miller fails to teach the feature of locating the leveling posts at the corners. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the leveling posts at the corners instead of the ends as a matter of engineering design choice since it has been held that rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since there does not appear there would be any operational distinction by locating the leveling posts at the corners instead of the ends of the device, this minor rearrangement of parts is not a patentable distinction.

In Reference to Claim 39
 	Miller teaches all of claim 34 as discussed above. 
Miller further teaches (Claim 39) wherein each of the plurality of leveling posts comprise a top portion that extends beyond a diameter of the leveling post to allow for each of the plurality of leveling posts to be turned and the top portion is located in a middle of the leveling post (top / knob portion of items 42 and 52, fig’s 1-3A).
Miller fails to teach the knob located in a middle of the post of claim 39. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the top portion in the middle instead of the top of the post as a matter of engineering design choice since it has been held that rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since there does not appear there would be any operational distinction by locating the top portion in the middle as opposed to the top of the device, this minor rearrangement of parts is not a patentable distinction.

In Reference to Claims 40-42
 	Miller teaches (Claim 40) A stackable child’s toy comprising: a toy body (items 12, 32, and 34, fig’s 1-3A, also note “toy” is broad and subjective, anything that can be used as a toy can be considered a toy); a first bubble level oriented in a first direction (item 22, fig. 1); a second bubble level oriented in a second direction (item 24, fig. 1); and a plurality of leveling posts located on a top surface of the first toy body (items 42 and 52, fig’s 1-3A), wherein each of the plurality of leveling posts comprises a post, a cam, or a screw (items 42 and 52, fig’s 1-3; column 5 lines 33-39 and 56-61), wherein each of the plurality of leveling posts are located in [ends] of the toy body (fig. 1), wherein each of the plurality of leveling posts are configured to move, up or down (items 42 and 52; note this is an intended use; since the screw knobs are able to be screwed in and out they could be used for this purpose) and wherein each of the plurality of leveling posts comprise a top portion that extends beyond a diameter of the leveling post to allow for each of the plurality of leveling posts to be turned (top / knob portion of items 42 and 52, fig’s 1-3A).
(Claim 41) wherein each of the plurality of leveling posts are screwed into the toy body to adjust an individual height of each of the plurality of leveling posts (items 42 and 52, again note this is an intended use; heights of screw knobs are adjustable).
(Claim 42) wherein each of the plurality of leveling posts are threaded (items 42 and 52, fig’s 1-3; column 5 lines 33-39 and 56-61).
	Miller fails to teach the feature of locating the leveling posts at the corners. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the leveling posts at the corners instead of the ends as a matter of engineering design choice since it has been held that rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since there does not appear there would be any operational distinction by locating the leveling posts at the corners instead of the ends of the device, this minor rearrangement of parts is not a patentable distinction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711